59152: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59152


Short Caption:ANDERSON VS. STATE, EMPLOYMENT SECURITY DIVISIONClassification:Civil Appeal - Administrative Agency - General


Lower Court Case(s):Clark Co. - Eighth Judicial District - A629917Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:09/12/2011 / Worrell, CarolynSP Status:Completed


Oral Argument:01/07/2013 at 10:00 AMOral Argument Location:Carson City


Submission Date:01/07/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantRicky D. AndersonHeather B. Anderson-Fintak
							(Nevada Legal Services/Las Vegas)
						David A. Olshan
							(Nevada Legal Services/Las Vegas)
						


RespondentCynthia A. JonesJ. Thomas Susich
							(State of Nevada/DETR)
						


RespondentKatie JohnsonJ. Thomas Susich
							(State of Nevada/DETR)
						


RespondentThe State of Nevada Employment Security DivisionJ. Thomas Susich
							(State of Nevada/DETR)
						



14-15796: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/08/2011Filing FeeAppeal Filing fee waived.  Administrative Agency.


09/08/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-27320




09/08/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-27322




09/12/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Carolyn Worrell.11-27625




09/15/2011Docketing StatementFiled Docketing Statement.11-28243




10/10/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 8, 2011.11-31027




11/22/2011Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date:  January 3, 2002.11-36210




12/27/2011Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.11-39741




01/10/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-00908




01/19/2012Notice/IncomingFiled Notice of No Transcript.12-01884




03/28/2012BriefFiled Appellant's Opening Brief.12-09851




03/28/2012AppendixFiled Joint Appendix.12-09852




04/17/2012MotionFiled Stipulation for Extension of Time to File Answering Brief.12-12317




04/17/2012Notice/OutgoingIssued Notice Stipulation Approved. Answering Brief due May 31, 2012.12-12319




05/18/2012BriefFiled Respondent's Answering Brief.12-15908




06/19/2012BriefFiled Appellant's Reply Brief.12-19252




06/19/2012Case Status UpdateBriefing Completed/To Screening.


09/18/2012Notice/IncomingFiled Substitution of Attorneys (David Olshan of Nevada Legal Services in substituted as attorney of record for appellant Ricky Anderson in the place and stead of Heather Anderson-Fintak of Nevada Legal Services.12-29484




10/15/2012Order/ProceduralFiled Order Scheduling Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.12-32602




11/21/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Monday, January 7, 2013, @ 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.12-37026




11/27/2012Order/ProceduralFiled Order. Order. This case is currently scheduled for oral argument on January 7, 2013, at 10:00 a.m. Counsel should be prepared to address specific issues.12-37368




12/21/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-40456




01/07/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/15/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court EN BANC. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 32. EN BANC14-15796




06/09/2014RemittiturIssued Remittitur.14-18714




06/09/2014Case Status UpdateRemittitur Issued/Case Closed.


06/24/2014RemittiturFiled Remittitur. Received by District Court Clerk on June 13, 2014.14-18714